     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 1 of 18



                   United States District Court
                    District of Massachusetts

                                    )
Viken Detection Corporation,        )
                                    )
         Plaintiff,                 )
                                    )
         v.                         )    Civil Action No.
                                    )    19-10614-NMG
Videray Technologies Inc. and       )
Paul E. Bradshaw,                   )
                                    )
         Defendants.                )


                         MEMORANDUM & ORDER

GORTON, J.


    Viken Detection Corporation (“Viken” or “plaintiff”) brings

this suit against Paul Bradshaw (“Bradshaw”) and Videray

Technologies Inc. (“Videray”) (collectively “defendants”),

alleging that Bradshaw misappropriated Viken’s confidential

information when he left Viken to form Videray to compete

directly with Viken.   Viken asserts that defendants’ conduct

constitutes 1) a violation of the Defend Trade Secrets Act (“the

DTSA”), 18 U.S.C. § 1836(b)(1); 2) a violation of the Computer

Fraud and Abuse Act (“the CFAA”), 18 U.S.C. § 1030;

3) misappropriation of trade secrets, M.G.L. c. 93, §§ 42 and

42A; 4) breach of contract; 5) breach of the duty of loyalty;

and 6) tortious interference with contracts.




                                  -1-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 2 of 18



     Pending before the Court is the motion of defendants to

dismiss all counts of plaintiff’s complaint (Docket No. 26).

I.   Background

     A.   The Parties

     Viken, formerly known as “Heuresis Corporation”, is a

Delaware corporation with its principal place of business in

Massachusetts.    Viken produces and sells hand-held x-ray

scanners used by law enforcement and security professionals to

discover concealed explosives, narcotics and other contraband in

a quick and cost-effective manner.      Among Viken’s main products

is the HBI-120, which is a hand-held x-ray backscatter imaging

device.

     Videray is a Delaware corporation with its principal place

of business in Massachusetts.     Bradshaw is a resident of

Massachusetts and the founder and president of Videray.         Videray

has developed the PX1 which, like the HBI-120, is a hand-held x-

ray backscatter imaging device.

     B.   Bradshaw’s Employment with Viken

     Bradshaw began his employment with Viken in November, 2013,

as its Director of Engineering.     He also periodically acted as

Viken’s Information Technology Administrator (“ITA”).         At some

point during his employment, Bradshaw was assigned to a team

tasked with developing the HBI-120.
                                  -2-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 3 of 18



    As part of his role on that team and as Viken’s Director of

Engineering, Bradshaw had access to proprietary and confidential

information regarding the design, performance, marketing and

strategic plan for the HBI-120, as well as potential

modifications, improvements and design changes to that device.

That information, which was stored electronically, was subject

to access restrictions and password protection.        In his role as

ITA, Bradshaw was charged with implementing and overseeing most

or all of the electronic access controls used to protect the

HBI-120 proprietary and confidential information.

    Bradshaw stored proprietary and confidential information

relating to the HBI-120 on his desktop computer, laptop computer

and personal Dropbox account.     His Dropbox account allegedly

contained approximately 1,800 sensitive files in a folder named

“Hbi120.”   Bradshaw also kept files related to the plans for

other Viken products on his personal Dropbox.

    Others on Viken’s research and development team purportedly

had access to the files on Bradshaw’s personal Dropbox account,

including the former CEO of Viken, Henry Grodzins (“Grodzins”).

The current CEO of Viken, Jim Ryan, attests, however, that he is

not aware that anyone at the company previously knew that

Bradshaw stored sensitive Viken documents on his personal

Dropbox account.


                                  -3-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 4 of 18



    Viken requires all new employees to sign a nondisclosure

agreement (“the NDA”).    Bradshaw was compelled to sign the NDA

as a condition of his employment.       Pursuant to that contract, he

agreed that he would

    keep in strictest confidence and trust all Proprietary
    Information [as defined in the NDA], and . . . not use
    or disclose any Proprietary Information without the
    written consent of the Company, except as may be
    necessary in the ordinary course of performing my
    duties to the Company.

    Bradshaw also agreed that he would not retain any

Proprietary Information of Viken upon termination of his

employment.   He further agreed that during his employment and

for a period of one year thereafter, he would not 1) recruit or

solicit for employment any employee of Viken or any affiliate of

the company (or a former employee within his or her one-year

grace period) or 2) interfere with Viken’s business

relationships with other persons or companies by inducing or

attempting to induce a person or company to refrain from or

discontinue doing business with Viken.

    C.     The Alleged Misconduct

    In June, 2017, Katie McCabe (“McCabe”), a former employee

of Viken, informed the company that while Bradshaw was still

working at Viken, he told her that he planned to leave Viken and

start a new company that would produce and sell a competing

product.   She also alleged that, while still employed by Viken,

                                  -4-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 5 of 18



Bradshaw met with a potential investor to solicit funds for his

new company.    He also purportedly solicited co-workers to leave

with him by accessing confidential salary and equity information

from Viken’s protected server.

    McCabe also alleged that Bradshaw failed to share customer

feedback with Viken as to potential product improvements, while

telling his co-workers that his new product would include those

improvements.   She told Viken managers that Bradshaw asked other

employees to help him collect confidential Viken customer

information for use at his new company.      Finally, Bradshaw

purportedly told McCabe that, in reference to a computer on

which he kept proprietary and confidential information about the

HBI-120, “I have everything I need”.       Bradshaw vigorously denies

those allegations but at least one other Viken employee

reiterates McCabe’s assertions.

    In May or June, 2017, Viken terminated Bradshaw’s

employment, at least partly as a result of McCabe’s allegations.

Within a few days after his termination, however, then-CEO

Grodzins offered Bradshaw his job back because he believed that

McCabe either lied or exaggerated about Bradshaw’s conduct.

Bradshaw declined the offer of re-instatement.

    Viken alleges that within two months after he left the

company, Bradshaw formed Videray.       Videray has developed the PX1


                                  -5-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 6 of 18



which apparently has the same external design, ergonomics and

operating characteristics as Viken’s HBI-120.       Viken alleges

that the PX1 1) is the same size and shape, 2) uses

approximately the same x-ray energy, 3) uses approximately the

same power and 4) likely achieves the same x-ray shielding

requirements for user safety as the HBI-120.       It allegedly does

so by using

    a combination of Viken trade secrets involving
    characteristics of the X-ray anode, X-ray shielding
    material (alloy), and source-detector geometry.

    Viken asserts that the PX1 includes certain design

modifications that were taken from confidential Viken documents

and which Videray advertises as product advantages on its

website.   Those modifications include 1) increased power by

upgrading to “140 [keV]”, 2) “[i]mage analysis and processing

. . . object recognition capability” and 3) use of a touch

screen interface with additional buttons to control the device.

Viken purportedly protected those design modifications as trade

secrets for possible future use and Bradshaw had access to that

information during his employment with Viken.       Plaintiff

contends that the files maintained on Bradshaw’s personal

Dropbox account were proprietary and confidential information of

Viken and that Bradshaw misappropriated and used that

information after he left Viken.



                                  -6-
      Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 7 of 18



      D. Procedural History

      Plaintiff filed its complaint in the instant action in

March, 2019.    Shortly thereafter, it filed a motion for a

temporary restraining order and preliminary injunction.

Defendant moved to dismiss plaintiff’s complaint in its entirety

in May, 2019.

      This Court considered plaintiff’s motion for injunctive

relief at a hearing in June, 2019.       The Court ultimately denied

plaintiff’s motion on the ground that plaintiff failed to

demonstrate a reasonable likelihood of success on the merits.

II.   Defendants’ Amended Motion to Dismiss

      A.   Legal Standard

      To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).       In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court

of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228

F.3d 1127 (1st Cir. 2000).



                                   -7-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 8 of 18



     Furthermore, the Court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Langadinos v. Am. Airlines, Inc., 199

F.3d 68, 69 (1st Cir. 2000).     If the facts in the complaint are

sufficient to state a cause of action, a motion to dismiss the

complaint must be denied. See Nollet, 83 F. Supp. 2d at 208.

      Although a court must accept as true all the factual

allegations in a complaint, that doctrine is not applicable to

legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

Threadbare recitals of legal elements which are supported by

mere conclusory statements do not suffice to state a cause of

action. Id.   Accordingly, a complaint does not state a claim of

relief where the well-pled facts fail to warrant an inference of

any more than the mere possibility of misconduct. Id. at 1950.

    B.    Application

         1. Count II: Violation of the CFAA

    To establish a claim under the CFAA, a plaintiff must prove

that the defendant “knowingly and with intent to defraud”

accessed a protected computer without valid authorization or in

excess of authorization to further the intended fraud and obtain

something of value, with certain exceptions not relevant here.

18 U.S.C. § 1030(a)(4).




                                  -8-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 9 of 18



    The phrase “without authorization” is not defined in the

statute, but this Court has previously recognized that the First

Circuit Court of Appeals has advocated for a broad

interpretation of that phrase to include an employee who

accesses his employer’s computer, without the employer's

knowledge, to acquire, or after acquiring, an interest adverse

to his employer.   Guest-Tek Interactive Entm’t, Inc. v. Pullen,

665 F. Supp. 2d 42, 45 (D. Mass. 2009) (citing EF Cultural

Travel BV v. Explorica, Inc., 274 F.3d 577, 582-84 (1st Cir.

2001)).   The phrase to “exceed authorized access” is defined as

    to access a computer with authorization and to use
    such access to obtain or alter information in the
    computer that the accesser is not entitled so to
    obtain or alter.

18 U.S.C. § 1030(e)(6).

    Defendant urges the Court to narrow its interpretation of

the CFAA, arguing that plaintiff’s claim must be dismissed

because there is no violation of the CFAA when an employee

misappropriates information that he had authorization to access.

See Wec Carolina Energy Solutions, LLC v. Miller, 687 F.3d 199

(4th Cir. 2012).   Viken responds that when Bradshaw accessed its

sensitive and confidential information, he was acting not as an

authorized employee, but as an unauthorized competitor. See

International Airport Centers, LLC, 440 F.3d at 419-20.




                                  -9-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 10 of 18



    In denying plaintiff’s motion for a preliminary injunction,

this Court found that plaintiff had not demonstrated a

reasonable likelihood of success on its CFAA claim because

members of Viken’s research and development team apparently had

access to the files on Bradshaw’s personal Dropbox account and

former-CEO Grodzins attested that he was aware of and had no

issue with Bradshaw’s use of his personal Dropbox account for

that purpose.

    That conclusion does not, however, support an inference

that Viken has failed to state a claim upon which relief can be

granted.    Indeed, Viken alleges that regardless of what level of

authorization Bradshaw was granted as its employee, when he

accessed its protected information for the purpose of competing

with Viken, a quintessential adverse interest, he was acting

either without or in excess of his authorization.        Considering

such allegations as true for the purpose of the motion at issue,

plaintiff has stated a claim for relief pursuant to the CFAA

under First Circuit law.

           2. Counts I and III: Violation of the DTSA and
              Misappropriation of Trade Secrets

    A plaintiff can establish misappropriation of trade secrets

pursuant to M.G.L. c. 93, § 42 by proving that the defendant

acquired them through improper means (including by theft,

bribery, misrepresentation or breach of contract but not by

                                  -10-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 11 of 18



reverse engineering) or by disclosing or using trade secrets

obtained through improper means without that person’s consent.

M.G.L. c. 93, § 42.    A plaintiff may also bring a claim under

the DTSA for misappropriation of trade secrets if the trade

secret is related to a product or service used in or intended to

be used in interstate or foreign commerce. 18 U.S.C. §

1836(b)(1).   The standard for misappropriation under the DTSA is

substantially similar to that under Massachusetts law. Compare

18 U.S.C. § 1839(5)-(6), with M.G.L. c. 93, § 42(1)-(2).

    To prevail on a claim of misappropriation of trade secrets,

a plaintiff must establish that 1) the information at issue

constitutes a trade secret, 2) the plaintiff took reasonable

measures to secure the confidentiality of the information and 3)

the defendant obtained the trade secret through improper means.

Optos, Inc. v. Topcon Medical Systems, Inc., 777 F. Supp. 2d

217, 238 (D. Mass. 2011).

    A trade secret is any confidential information used in the

plaintiff’s business that “gives [the owner] an advantage over

competitors who do not know or use it”. Id. (quoting J.T. Healy

& Son, Inc. v. James A. Murphy & Son, Inc., 260 N.E.2d 723, 729

(Mass. 1970)).   Matters of public knowledge or information

generally known in an industry cannot be a trade secret. J.T.




                                  -11-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 12 of 18



Healy, 260 N.E.2d at 729; see also Ruckelhaus v. Monsanto Co.,

467 U.S. 986, 1002 (1984).

    Viken’s complaint identifies the following information as

comprising its trade secret:

    HBI-120 Confidential and Trade Secret Information
    includes the design files, operating characteristics,
    and physical optimization constraints for the device;
    it also includes the strategic plan for the HBI-120
    and for potential modifications, improvements and
    design changes [including] characteristics of the X-
    ray anode, X-ray shielding material (alloy), and
    source detector geometry.

    Defendants respond that such information is not a

trade secret because it is readily ascertainable from

publicly accessible features of Viken’s HBI-120.        Indeed,

at the preliminary injunction stage, the Court recognized

that sworn affidavits of experts in the field stated that

the following features are generally known in the industry

and thus likely do not amount to trade secrets: 1) size,

2) shape, 3) energy, 4) power and 5) weight of a handheld

x-ray backscatter device and the use of 6) an x-ray tube,

7) a scanning method, 8) a shielding element and

9) software to translate the radiation pulses into images.

    Nevertheless, plaintiff has plausibly alleged the

existence of a trade secret.     In addition to the listed

physical characteristics of the HBI-120, plaintiff

identifies certain information undisclosed to the public,

                                  -12-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 13 of 18



such as information regarding the iterative development

process, alternative or incorrect solutions and

developmental “dead ends”.     Viken further contends that its

unique alloy composition cannot be determined precisely

without the use of specialized advanced laboratory

techniques and, even then, is difficult to determine with

accuracy. Plaintiff also alleges that defendants

misappropriated certain of its strategic product plans and

potential product modifications.

    Such undisclosed information, according to Viken,

provided Bradshaw with an unfair advantage in developing a

competing complex product, which defendants did in an

“unusually concentrated timeline”.       Viken has, therefore,

sufficiently stated a claim that its developed information

constituted a trade secret.

    With respect to the second element of trade secret

misappropriation, plaintiff has sufficiently alleged that

it took reasonable measures to protect its trade secrets,

including restricting access to select employees and

requiring employees to sign non-disclosure agreements.

    As to the final element of trade secret

misappropriation, Bradshaw contends that he did not obtain

Viken’s confidential and sensitive information by improper


                                  -13-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 14 of 18



means.   To the contrary, and as described with respect to

plaintiff’s CFAA claim, the Complaint alleges that, in

accessing Viken’s sensitive information to further an

interest adverse to it, Bradshaw either acted as an

unauthorized competitor or exceeded his authorization as an

employee.

    Accordingly, plaintiff has alleged that defendants

misappropriated its trade secrets under Massachusetts law

and the DTSA.

         3. Counts IV & V: Breach of Contract

    Under Massachusetts law, to prove a breach of contract the

plaintiff must demonstrate that: 1) “there was an agreement

between the parties”; 2) “the agreement was supported by

consideration”; 3) “the plaintiff was ready, willing, and able

to perform his or her part of the contract”; 4) “the defendant

committed a breach of the contract”; and 5) “the plaintiff

suffered harm as a result”. Bulwer v. Mount Auburn Hosp., 46

N.E.3d 24, 39 (Mass. 2016).

    A valid contract in the form of the NDA clearly existed.

The only dispute is whether Bradshaw breached the terms of that

agreement.   Viken submits that Bradshaw breached the NDA by,

among other things, 1) failing to “keep in strictest confidence

and trust” the proprietary and confidential information of

                                  -14-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 15 of 18



Viken; 2) retaining Viken’s proprietary and confidential

information upon termination of employment; and 3) recruiting or

soliciting Viken employees to join a competitor.

    Specifically, Viken avers that Bradshaw utilized

proprietary and confidential information to “jumpstart the

development” of the PX1.    Viken also submits that certain

combinations of design elements Bradshaw utilized to accelerate

the development of Videray’s competing product amounts to an

improper use of proprietary and confidential information.          Viken

maintains that Bradshaw retained such information upon

termination and that, while still employed by Viken, utilized

proprietary and confidential employee records to entice other

Viken employees to join Videray after its formation.

    At the preliminary injunction stage, this Court noted that

plaintiff’s circumstantial evidence tending to show Bradshaw

used protected information to compete with Viken during and

after his employment was insufficient to warrant the

“extraordinary remedy” of a preliminary injunction.         Such

allegations are sufficient, however, to survive a motion to

dismiss.

           4. Count VI: Breach of Duty of Loyalty

    An employee who occupies a position of confidence and trust

owes a “duty of loyalty” to his employer and must protect the

                                  -15-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 16 of 18



interests of his employer. Chelsea Industries, Inc. v. Gaffney,

449 N.E.2d 320, 326 (Mass. 1983).        An employee is bound to act

solely for his employer’s benefit in all matters taken within

the scope of his employment. Id.      As a result, an employee may

not actively compete with his employer during the tenure of his

employment. Id.

    Bradshaw submits that he merely prepared to compete with

Viken by making certain logistical arrangements during his

employment and, therefore, did not breach his duty of loyalty.

    Plaintiff’s complaint alleges that Bradshaw’s conduct

amounts to more than simply making logistical arrangements to

prepare to compete.    Indeed, Viken complains that Bradshaw

actively competed by, among other things, 1) meeting with a

potential investor to solicit funds; 2) soliciting a co-worker

to join his new company; 3) collecting Viken customer contacts;

4) accessing confidential salary and equity information of Viken

employees to entice co-workers to join his new company; 5)

failing to share customer feedback related to product

improvements and intending to utilize such information to

improve his competing product; and 6) asking co-workers to help

him collect confidential customer information.




                                  -16-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 17 of 18



    Such allegations support a claim that Bradshaw actively

competed with Viken during his employment and, therefore,

breached his duty of loyalty.

         5. Count VII: Tortious Interference with Contracts

    A claim for tortious interference of contract requires the

plaintiff to prove that 1) he had a contract with a third party,

2) the defendant induced the third party to break that contract,

and 3) the plaintiff was harmed by the defendant’s actions.

United Truck Leasing Corp. v. Geltman, 551 N.E.2d 20, 21 (Mass.

1990).

    Viken claims Videray knowingly induced Bradshaw into

breaching his contractual obligations to Viken.        Defendants

contend that plaintiff has failed to state a claim for tortious

interference because Bradshaw, as owner and principal of

Videray, is synonymous with his company.       In other words,

Bradshaw is so “closely identified” with Videray that he should

not be considered a third party for purposes of a claim of

tortious contractual interference. See Schinkel v. Maxi-Holding,

Inc., 565 N.E.2d 1219, 1225 (Mass. App. Ct. 1991).

    Whether an individual is synonymous with a corporation of

which he is owner and principal is a question ill-suited for

resolution at the motion to dismiss stage. Id.        Such an inquiry

requires fact-intensive investigation regarding whether an

                                  -17-
     Case 1:19-cv-10614-NMG Document 51 Filed 01/07/20 Page 18 of 18



individual “might be so closely identified with the corporation

itself, and with its policies” that he cannot be considered a

third party. Id.

    Furthermore, as emphasized by plaintiff, the only citation

proffered by defendants in support of their motion to dismiss

plaintiff’s claim of tortious interference holds that a

principal, in some circumstances, may not be treated as a third

party in relation to “corporate contracts.” Schinkel, 565 N.E.2d

at 1225-26.   Here, plaintiff conversely alleges that the

corporation tortiously interfered with a contract of its

principal.

    Accordingly, defendants’ have not met their burden of

demonstrating that plaintiff has failed to state a claim of

tortious interference with contractual relations.

                                 ORDER

    For the forgoing reasons, the amended motion of defendants

to dismiss all counts against them (Docket No. 26) is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated January 7, 2020


                                  -18-
